930 P.2d 183 (1996)
Monica PIETTE, Petitioner,
v.
BRADLEY & LESEBERG, a professional partnership, L. Joe Bradley, D.D.S., Inc., Dennis A. Leseberg, D.D.S., Inc., L. Joe Bradley, D.D.S., and Dennis A. Leseberg, D.D.S., Respondents.
No. 88282.
Supreme Court of Oklahoma.
November 13, 1996.


*184 ORDER
This appeal from a trial judge's order disqualifying a law firm based on conflict of interest was correctly brought under the provisions of 12 Ohio St. 1991 § 953, Hammonds v. Osteopathic Hospital Founders Association, 917 P.2d 6 (Okl.1996).
The trial judge's disqualification order is summarily reversed and the cause remanded for an evidentiary hearing. If, after holding a hearing, the trial judge should determine that plaintiff's attorneys should be disqualified, its order of disqualification must include a specific factual finding that attorney Wagner had knowledge of material and confidential information. Parker v. Volkswagenwerk, 245 Kan. 580, 781 P.2d 1099 (1989), Lansing-Delaware Water District v. Oak Lane Park, Inc., 248 Kan. 563, 808 P.2d 1369 (1991).
ALMA WILSON, C.J., KAUGER, V.C.J., and HODGES, HARGRAVE, OPALA, and SUMMERS, JJ., concur.
LAVENDER, J., dissents.
VOTE FOR PUBLICATION:
ALMA WILSON, C.J., KAUGER, V.C.J., and HODGES, OPALA, SUMMERS, JJ., concur;
LAVENDER and HARGRAVE, JJ., dissent.